August 17, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, “the second restraining hole” is unclear and confusing.  Applicant defines “a first restraining hole” in claims 9-11.  However, Claim 22 depends from claim 14.  Claim 14 depends form Claim 1.  However the “first restraining hole” is not defined in claims 1 or 14.  It appears that claim 14 should depend from of claims 9-11 so that “the main body” in claim 22 will have proper antecedent basis and the term “the second restraining hole” is clear.  Currently, 
In claim 23, the term “waist-shaped hole” is unclear and confusing language.  What is “waist-shaped?
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12, 14, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeker et al (U.S. Patent Application Publication No. 2005/0110318 A1).

    PNG
    media_image1.png
    271
    247
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    271
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    240
    258
    media_image3.png
    Greyscale

As for claims 1 and 24-25, Meeker et al teach a handle adjusting mechanism for adjusting a handle 74 relative to a carrier body pivotally connected to the handle, the handle adjusting mechanism comprising: a locking component 164 slidably disposed at a pivotal connection of the handle and the carrier body, the locking component comprising a first locking portion 158 and a second locking portion 160, the first locking portion 158 being for engaging with the handle, the second locking portion 160  being for engaging with the carrier body (“gear segment 156”), the handle being restrained from pivoting relative to the carrier body when the locking component slides to an engaging position to engage the first locking portion with the handle and to engage the second locking portion with the carrier body (“gear segment 156”), and the handle 74 being allowed to pivot relative to the carrier body when the locking component slides to a disengaging position to disengage the first locking portion from the handle and to disengage the second locking portion 160 from the carrier body (“gear segment 156”).
As for claim 2, Meeker et al teach an operating component slidably disposed at the pivotal connection of the handle and the carrier body and for abutting against the locking component, the operating component sliding to abut against the locking component to drive the locking component to slide to the engaging position or the disengaging position.

As for claim 5, Meeker et al teach that the operating component and the locking component are slidably disposed on the handle, and the operating component and the locking component pivot relative to the carrier body synchronously along with a pivotal movement of the handle relative to the carrier body.
As for claim 6, Meeker et al teach that the operating component is biased to slide away from the locking component.
As for claim 7, Meeker et al teach a first resilient component 80 compressibly disposed at the pivotal connection of the handle and the carrier body and abutting against the operating component, and the operating component being biased to slide away from the locking component by the first resilient component.
As for claim 8, Meeker et al teach a pivoting shaft 154 that protrudes from the handle and is pivoted to the carrier body.
As for claim 12, Meeker et al teach that the locking component is biased to slide to the engaging position.
As for claim 14, Meeker et al teach that the locking component further comprises a main body, the first locking portion protrudes from the main body, and a first locking slot 236 is formed on the handle and for engaging with the first locking portion.
.

Claims 1-2, 4-8, 12, 14, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al (U.S. Patent Application Publication No. 2014/0008951 A1).


    PNG
    media_image4.png
    321
    291
    media_image4.png
    Greyscale

As for claims 1 and 24-25, Spence et al teach a handle adjusting mechanism for adjusting a handle 16 relative to a carrier body pivotally connected to the handle, the handle adjusting mechanism comprising: a locking component 26 slidably disposed at a pivotal connection of the handle and the carrier body, the locking component comprising a first locking portion 40 and a second locking portion 24, the first locking portion 40 being for engaging with the handle, the 
As for claim 2, Spence et al teach an operating component slidably disposed at the pivotal connection of the handle and the carrier body and for abutting against the locking component, the operating component sliding to abut against the locking component to drive the locking component to slide to the engaging position or the disengaging position.
As for claim 4, Spence et al teach that the locking component is disposed inside the pivotal connection of the handle and the carrier body, the operating component comprises an abutting end and an operating end, the abutting end is located inside the pivotal connection of the handle and the carrier body and for abutting against the locking component, and the operating end protrudes out of the pivotal connection of the handle and the carrier body.
As for claim 5, Spence et al teach that the operating component and the locking component are slidably disposed on the handle, and the operating component and the locking component pivot relative to the carrier body synchronously along with a pivotal movement of the handle relative to the carrier body.
As for claim 6, Spence et al teach that the operating component is biased to slide away from the locking component.

As for claim 8, Spence et al teach a pivoting shaft 28 that protrudes from the handle and is pivoted to the carrier body.
As for claim 12, Spence et al teach that the locking component is biased to slide to the engaging position.
As for claim 14, Spence et al teach that the locking component further comprises a main body, the first locking portion protrudes from the main body, and a first locking slot 36 is formed on the handle and for engaging with the first locking portion.
As for claim 15, Spence et al teach that the second locking portion protrudes from the main body, at least two second locking slots 22a, 22b, 22c are formed on the carrier body and for engaging with the second locking portion, and the handle is positioned relative to the carrier body at different angles when the second locking portion slides to engage with different ones of the at least two second locking slots.

Claims 1-2, 4-8, 12, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meeker (U.S. Patent No. 4,634,177).

    PNG
    media_image5.png
    217
    273
    media_image5.png
    Greyscale

As for claims 1 and 24-25, Meeker teaches a handle adjusting mechanism for adjusting a handle 16 relative to a carrier body pivotally connected to the handle, the handle adjusting mechanism comprising: a locking component 78 slidably disposed at a pivotal connection of the handle and the carrier body, the locking component comprising a first locking portion 70 and a second locking portion 71, the first locking portion 70 being for engaging with the handle, the second locking portion 71 being for engaging with the carrier body (“teeth 72”), the handle being restrained from pivoting relative to the carrier body when the locking component slides to an engaging position to engage the first locking portion with the handle and to engage the second locking portion with the carrier body (“teeth 72”), and the handle 16 being allowed to pivot relative to the carrier body when the locking component slides to a disengaging position to disengage the first locking portion from the handle and to disengage the second locking portion 71 from the carrier body (“teeth 72”).
As for claim 2, Meeker teaches an operating component slidably disposed at the pivotal connection of the handle and the carrier body and for abutting against the locking component, the operating component sliding to abut against the locking component to drive the locking component to slide to the engaging position or the disengaging position.

As for claim 5, Meeker teaches that the operating component and the locking component are slidably disposed on the handle, and the operating component and the locking component pivot relative to the carrier body synchronously along with a pivotal movement of the handle relative to the carrier body.
As for claim 6, Meeker teaches that the operating component is biased to slide away from the locking component.
As for claim 7, Meeker teaches a first resilient component 80 compressibly disposed at the pivotal connection of the handle and the carrier body and abutting against the operating component, and the operating component being biased to slide away from the locking component by the first resilient component.
As for claim 8, Meeker teaches a pivoting shaft 76 that protrudes from the handle and is pivoted to the carrier body.
As for claim 12, Meeker teach that the locking component is biased to slide to the engaging position.

Claims 3, 9-11, 13, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention. Sellers et al (U.S. Patent No. 8,998,312 B2) teaches a child carrier and handle very similar to the present invention and is a potential 102 rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Rodney B White/Primary Examiner, Art Unit 3636